DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 9/27/2019 and 1/3/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to because:
Figure 1 should be designated by a legend such as --Prior Art-- .  See MPEP § 608.02(g).
Page 13, line 12 of the specification includes “system 50” with reference to FIG. 5, but FIG. 5 does not include a reference number 50.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
The disclosure is objected to because of the following informalities:
  On page 8, lines 20-21, “inlet port 22” should be “inlet port 14,” and “valve body 12” should be “valve plate 12,” based on previous descriptions of the inlet port and valve plate.

 Page 13, line 12 includes “system 50” with reference to FIG. 5, but FIG. 5 does not include a reference number 50. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6, 11, 13-15, and 17-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 3, line 2, “the pressure sensor” renders claim 3 indefinite due to unclear antecedent basis.  For the purpose of examination, “the pressure sensor” in line 2 is interpreted as “the dynamic pressure sensor” based on apparent antecedent relation to “a dynamic pressure sensor” in line 3 of claim 1.

In claim 4, line 3, “the amplitudes of the dynamic pressure signals” renders claim 4 indefinite due to unclear antecedent basis.  For the purpose of examination, and based on apparent antecedent relation to “dynamic pressure amplitudes” in lines 9 and 11 of claim 1, “the amplitudes of the dynamic pressure signals” in line 3 of claim 4 is interpreted as “the dynamic pressure amplitudes.”

In claim 4, line 4, “the prescribed thresholds” renders claim 4 indefinite due to unclear antecedent basis.  For the purpose of examination, “the prescribed thresholds” in line 4 is interpreted as “the prescribed threshold” based on apparent antecedent relation to “a prescribed threshold” in line 11 of claim 1.

In claim 5, line 2, “the pumping frequency” renders claim 5 indefinite due to unclear antecedent basis.  For the purpose of examination, “the pumping frequency” is interpreted as “the pumping frequencies” based on apparent antecedent relation to “pumping frequencies” in line 12 of claim 1.

In claim 6, line 2, “the pressure sensor” renders claim 6 indefinite due to unclear antecedent basis.  For the purpose of examination, “the pressure sensor” in line 2 is interpreted as “the dynamic pressure sensor” based on apparent antecedent relation to “a dynamic pressure sensor” in line 3 of claim 1.

In claim 11, line 3, “the amplitudes of the dynamic pressure signals” renders claim 11 indefinite due to unclear antecedent basis.  For the purpose of examination, and based on apparent antecedent relation to “dynamic pressure amplitudes” in lines 9 and 11 of claim 1, “the amplitudes of the dynamic pressure signals” in line 3 of claim 11 is interpreted as “the dynamic pressure amplitudes.”

In claim 11, line 5, “the trended values” renders claim 11 indefinite due to unclear antecedent basis.  For the purpose of examination, “the trended values” in line 5 is interpreted as “the trended dynamic pressure amplitudes” based on apparent antecedent relation to “trending the dynamic pressure amplitudes” in line 3 of claim 11.


In claim 11, “a threshold value” in line 5 in combination with “a prescribed threshold level” in line 7 render claim 11 indefinite due to lack of clarity regarding whether and what type of relation exists between “a threshold value” and “a prescribed threshold level.”  Based on context from the specification as well as apparent intent of the claim language, each of “a threshold value” in line 5 and “a prescribed threshold level” in line 7 is interpreted to be the same level/value.



In claim 17, line 2, “the pressure signals” renders claim 17 indefinite due to unclear antecedent basis.  For the purpose of examination “the pressure signals” in line 2 is interpreted as “the dynamic pressure signals” based on apparent antecedent relation to “dynamic pressure signals” in line 3 of claim 13.

In claim 18, “the pressure signals” in line 2 and “the pressure signals” in lines 2-3 render claim 18 indefinite due to unclear antecedent basis.  For the purpose of examination each of “the pressure signals” in line 2 and “the pressure signals” in lines 2-3 is interpreted as “the dynamic pressure signals” based on apparent antecedent relation to “dynamic pressure signals” in line 3 of claim 13.

In claim 23, line 2, “wherein transforming comprises applying a Fourier transform” renders claim 23 indefinite due to lack of antecedent basis for “transforming.”  For the purpose of examination, and based on apparent intended antecedent relation to the “analyzing” step in line 5 of claim 13, “wherein transforming comprises applying a Fourier transform” in line 2 of claim 23 is interpreted as “wherein analyzing comprises applying a Fourier transform.”

In claim 24, line 5, “the trended values” renders claim 24 indefinite due to unclear antecedent basis.  For the purpose of examination, “the trended values” in line 5 is interpreted 

Claims 14-15, 19-22, and 25 depend directly or indirectly from rejected claim 13 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention in each of these claims is directed to the abstract idea judicial exception without significantly more.
Representative independent claim 13 recites:
“[a] method for predicting the health of a hydraulic machine, comprising: 
obtaining, using a pressure sensor, dynamic pressure signals corresponding to operation of the hydraulic machine;
analyzing, in the frequency domain, dynamic pressure amplitudes in the obtained dynamic pressure signals; and 
concluding the hydraulic machine is damaged or worn when the amplitudes of the dynamic pressure signals at non-pumping frequencies exceed the prescribed thresholds.”

The claim limitations considered to fall within in the abstract idea are highlighted in bold font above and the remaining features are “additional elements.”

Step 2A, Prong One of the analysis entails determining whether the claim recites a judicial exception such as an abstract idea. Under a broadest reasonable interpretation, the highlighted portions of claim 13 fall within the abstract idea judicial exception.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the highlighted subject matter falls within the mental processes category (including an observation, evaluation, judgment, opinion) and the mathematical concepts category (mathematical relationships, mathematical formulas or equations, mathematical calculations). MPEP § 2106.04(a)(2).
The recited functions:
 “predicting the health of a hydraulic machine” and
“concluding the hydraulic machine is damaged or worn when the amplitudes of the dynamic pressure signals at non-pumping frequencies exceed the prescribed thresholds,”
may be performed as mental processes.  Health predictions regarding any machine including a hydraulic machine may be performed via mental processes (e.g., judgment).  Concluding that the hydraulic machine is damaged or worn when amplitudes of the dynamic pressure signals at non-pumping frequencies exceed prescribed thresholds may be performed, such as by deduction or other mental processes, based on machine operating data including dynamic pressure amplitude data such as may be displayed in spectrum format showing amplitudes at pumping and non-pumping frequencies and mentally evaluating the amplitudes with respect to Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind).
The recited function: 
 	“analyzing, in the frequency domain, dynamic pressure amplitudes in the obtained dynamic pressure signals” in claim 13 is determined by the Examiner as falling within the mathematical relationships sub-category of mathematical concepts (MPEP 2106.04(a)(2)) because analyzing frequency domain signal information is fundamentally characterized by mathematical calculations (e.g., Fourier transform) and therefore constitutes mathematical relationships.  
Step 2A, Prong Two of the analysis entails determining whether the claim includes additional elements that integrate the recited judicial exception into a practical application. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (MPEP § 2106.04(d)).
MPEP § 2106.04(d) sets forth considerations to be applied in Step 2A, Prong Two for determining whether or not a claim integrates a judicial exception into a practical application. 
Regarding improvements to the functioning of a computer or other technology, none of the “additional elements” in any combination appear to integrate the abstract idea in a manner that technologically improves any aspect of a device or system that may be used to implement the highlighted step or a device for implementing the highlighted step such as a signal processing device or a generic computer.  
Regarding application of the judicial exception with, or by use of, a particular machine, the additional element “obtaining, using a pressure sensor, dynamic pressure signals corresponding to operation of the hydraulic machine” is configured and implemented in a conventional rather than a particularized manner of implementing health monitoring of a hydraulic machine.  
Regarding a transformation or reduction of a particular article to a different state or thing, claim 13 does not include any such transformation or reduction.  Instead, claim 13 as a whole entails receiving input information (i.e., dynamic pressure signals), applying standard processing techniques (i.e., spectral analysis) to the information to obtain and deduce machine health information with the additional element “obtaining, using a pressure sensor, dynamic pressure signals corresponding to operation of the hydraulic machine” failing to provide a 
Therefore, claim 13 is directed to a judicial exception and requires further analysis under Step 2B.
Regarding Step 2B, and as explained in the Step 2A Prong Two analysis, the additional element in claim 13 appears to be generic and well understood as evidenced by the disclosures of Mueller (DE 10334817) and Notzon (DE 19625947), each of which teach virtually the same data collection operation using the same structural sensor feature.  
As explained in the grounds for rejecting claim 13 under 103, Mueller teaches “obtaining, using a pressure sensor, dynamic pressure signals corresponding to operation of the hydraulic machine,” as does Notzon (see FIG. 5, [0037]-[0038]).  
Therefore, the the additional element is insufficient to amount to significantly more than the judicial exception.
Independent claim 13 is therefore not patent eligible.
Claims 14-15 and 17-25, depending from claim 13, provide additional features/steps which are part of an expanded algorithm that includes the abstract idea of claim 13 (Step 2A, Prong One).  None of dependent claims 14-15 and 17-25 recite additional elements that 
Dependent claims 14-15 and 17-25 therefore also constitute ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 13-15, 18, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE 10334817) in view of Notzon (DE 19625947).
As to claim 1, Mueller teaches “[a] system (FIG. 1, system including pump 1, pressure sensor 2, and pump control device 3) for predicting the health of a hydraulic machine ([0017]-[0018]), comprising: a dynamic pressure sensor (FIG. 1, pressure sensor 2) configured to measure a dynamic fluid pressure corresponding to the hydraulic machine ([0029]-[0030]); and (FIG. 1, control device 3; [0030]) and operative to receive dynamic pressure data from the dynamic pressure sensor ([0030]), the controller configured to convert the dynamic pressure data into the frequency domain (FIG. 1, [0032], control device 3 includes frequency analysis device 5 that computes Fourier transformation of pressure signals), identify dynamic pressure amplitudes in the frequency domain ([0032]), and generate an indication that the hydraulic machine is damaged or worn (FIG. 1, [0039], control device 3 includes a comparison device 6 that generates an error signal) when dynamic pressure amplitudes in the frequency domain exceed  a prescribed threshold ([0035] and [0037]).”
Mueller discloses that a spectrum of frequencies or in particular partial sections of a spectrum of actual amplitudes may be threshold compared with a reference spectrum ([0036]) but does not explicitly teach “and correspond to frequencies other than pumping frequencies.”
Notzon teaches “and correspond to frequencies other than pumping frequencies (FIG. 4, spectrum contrasting with FIG. 3 spectrum with non-pumping frequencies in FIG. 4 having raised amplitude components at frequencies between fundamental frequency harmonics F0, F2, etc.; [0035]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined the teaching of Notzon with Mueller such as to implement the system disclosed by Mueller to threshold compare pump pressure spectrum amplitudes that occur at non-pumping frequencies as well as or an alternative to pumping frequencies.  The motivation is suggested by Notzon which discloses the utility of using non-pumping frequency analysis to 

As to claim 4, Mueller teaches “wherein the controller is further configured to determine the hydraulic machine is normal when the amplitudes of the dynamic pressure signals at non-pumping frequencies are less than the prescribed thresholds ([0035] and [0037]).”

As to claim 5, Mueller teaches “the controller (FIG. 1, control device 3)” but does not teach that the controller “is configured to determine the pumping frequency based on a speed of the hydraulic machine and a number of pumping elements of the hydraulic machine.”
Notzon teaches “determine the pumping frequency (FIG. 3, fundamental pump frequency value, F0, on frequency axis against which measured pulse amplitudes are plotted) based on a speed of the hydraulic machine and a number of pumping elements of the hydraulic machine ([0031], fundamental frequency is determinable/known based on the number of plungers multiplied by stroke frequency of each plunger]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have further modified the system disclosed by Mueller in view of the teachings of Notzon to configure Mueller’s disclosed control device to determine the pumping frequency (fundamental pumping frequency or a harmonic thereof) based on the speed of the hydraulic machine and a number of pumping elements.  The motivation would have been to configure the controller to determine pumping frequencies to be used in spectral fault analysis for a variety of different 

As to claim 13, Mueller teaches “[a] method (FIG. 1, method performed by system including pump 1, pressure sensor 2, and pump control device 3) for predicting the health of a hydraulic machine ([0017]-[0018]), comprising: obtaining, using a pressure sensor (FIG. 1, pressure sensor 2), dynamic pressure signals corresponding to operation of the hydraulic machine ([0029]-[0030]); analyzing, in the frequency domain, dynamic pressure amplitudes in the obtained dynamic pressure signals (FIG. 1, [0032], control device 3 includes frequency analysis device 5 that computes Fourier transformation of pressure signals); and concluding the hydraulic machine is damaged or worn (FIG. 1, [0039], control device 3 includes a comparison device 6 that generates an error signal) when the amplitudes of the dynamic pressure signals” “exceed the prescribed thresholds ([0035] and [0037]).”
Mueller discloses that a spectrum of frequencies or in particular partial sections of a spectrum of actual amplitudes may be threshold compared with a reference spectrum ([0036]) but does not explicitly teach “at non-pumping frequencies.”
Notzon teaches “at non-pumping frequencies (FIG. 4, spectrum contrasting with FIG. 3 spectrum with non-pumping frequencies in FIG. 4 having raised amplitude components at frequencies between fundamental frequency harmonics F0, F2, etc.; [0035]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined the teaching of Notzon with Mueller such as to implement the system disclosed by Mueller to threshold compare pump pressure spectrum amplitudes that occur at non-

As to claim 14, Mueller teaches “concluding the hydraulic machine is normal when the amplitudes of the dynamic pressure signals at non-pumping frequencies are less than the prescribed thresholds (FIG. 1, [0035] and [0037]).”

As to claim 15, Notzon discloses “wherein a pumping frequency corresponds to the operating speed of the hydraulic machine” “multiplied by the number of pumping elements   of the hydraulic machine ([0031], fundamental pump frequency determined by the number of plungers multiplied by stroke frequency of each plunger) multiplied by any positive integer ([0010], in addition to fundamental pump frequency, total flow pulsations (frequency) determined by higher order pulse frequencies (harmonics); [0032], harmonics are integer multiples).”
Mueller and Notzon are silent with regard to the units of measure (e.g., rpm or rps) for operating speed and therefore do not expressly disclose “in revolutions per second.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied revolutions per second (rps) as the measurement unit for the operating speed since rps, similar to rpm, is a universally common unit for measuring rotations speeds/frequencies.  Neither Applicant’s claims nor specification disclose any innovative or 

As to claim 18, Mueller and Notzon are silent regarding particular pressure signal sampling rates and therefore neither Mueller nor Notzon expressly disclose “wherein obtaining the pressure signals comprises obtaining the pressure signals at a rate of at least 5 kHz.”
Applicant’s specification and claims do not disclose any particular significance of obtaining the pressure signals at a rate of at least 5 kHz except that it is necessary to increase the sampling rate in accordance with an increase in pump speed as known in the art.  Specifically, on page 14, line 25 through page 15, line 5, Applicant’s specification explains that “[t]he dynamic pressure signals obtained by the pressure sensor 56 may be sampled at a rate of 5 kHz, and more preferably at a rate of 10 kHz. It should be appreciated, however, that the required sample rate will depend on the speed of the pump (e.g., a pump running at a lower speed would not require as high of a sampling rate as a pump running at a higher speed).”  The need to vary the sampling rate and maintain a minimum sampling rate per cycle based on the known sampling theorem is known in the art as disclosed by Sussek (EP 1674365) in paragraph [0016].  The selection of 5 kHz as a minimum sampling rate therefore appears to be an ordinary design option based on the particular pump, including number of pumping elements, that would have been within the level of ordinary skill in the art before the filing date.

As to claim 21, Mueller teaches “wherein the analyzing and concluding steps are performed in real time ([0018] and [0032]).”

As to claim 22, Mueller teaches “wherein the analyzing and concluding steps are performed time-shifted relative to the obtaining step ([0032]. Note: since Fourier transform may be performed discretely in order to use DSP for analysis, the concluding step which follows analysis consequently is performed discretely from obtaining the pressure signal data).”

As to claim 23, Mueller teaches “wherein transforming comprises applying a Fourier transform to the obtained dynamic pressure signals ([0032]).”

As to claim 25, Mueller teaches “wherein the hydraulic machine comprises a hydraulic pump or a hydraulic motor ([0029]).”

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Notzon, and in further view of de Chizzelle (US 5,720,598).
As to claim 2, Mueller discloses “the controller (FIG. 1, control device 3)” and Notzon discloses “a speed sensor configured to measure a speed of the hydraulic machine ([0042]), but neither Mueller nor Notzon teaches “wherein the controller is communicatively coupled to the speed sensor and operative to receive speed data from the speed sensor, and the controller is 
de Chizzelle teaches “a speed sensor (FIG. 1, tachometers 26a-26f) configured to measure a speed of the hydraulic machine (col. 4, lines 29-37), wherein the [controller] is communicatively coupled to the speed sensor (FIG. 1, col. 4, lines 35-37) and operative to receive speed data from the speed sensor (col. 4, lines 37-38), and the [controller] is further configured to determine at least one of a hydraulic fluid pumping frequency corresponding to the hydraulic machine or a shaft operating frequency corresponding to the hydraulic machine based on the speed data (col. 4, lines 63-65, tachometers 26a-26f used to identify pump harmonic frequencies (harmonics); col. 2, lines 39-41, pump harmonic frequencies intrinsically correspond to the pump operating frequency), and associate the dynamic pressure amplitudes with one of the hydraulic fluid pumping frequency or the shaft operating frequency (FIG. 3, col. 5, lines 41-47, pressure amplitudes associated with third, sixth, and ninth pumping frequency harmonics).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of de Chizzelle or Notzon to the system disclosed by Mueller to include a speed sensor configured to measure a speed of the hydraulic machine.  The motivation would have been to provide an extrinsic source of pump speed information that would be useful to determine, verify, and/or correct pump speed information that may be derived directly from results of power spectra determined from the pressure signals that is in 
Given the obviousness of implementing speed sensor to measure pump frequency/speed, it would have consequently been obvious to one of ordinary skill in the art before the filing date, to have configured Mueller’s disclosed control device (e.g., control device 3) to implement the speed sensor data processing steps disclosed by de Chizzelle in order to utilize the speed sensor data for spectral analysis of the pressure signal data. 

As to claim 3, de Chizzelle teaches “the hydraulic machine (FIG. 1, pumps 12a-f), wherein the pressure sensor is fluidically coupled to a fluid port of the hydraulic machine (col. 2, lines 58-60, pressure sensor with a line (port) in fluid communication with pump) and the speed sensor is operatively coupled to the hydraulic machine (FIG. 1, col. 4, lines 33-35).

As to claim 6, Mueller discloses “wherein the pressure sensor is in” “communication with at least one of a discharge, a case or an inlet of the hydraulic machine ([0015]),” but neither Mueller nor Notzon appears to expressly teach wherein the pressure sensor is in “fluid communication” with at least one of a discharge, a case or an inlet of the hydraulic machine.
Chizzelle teaches “wherein the pressure sensor is in fluid communication (col. 2, lines 58-60) with at least one of a discharge, a case or an inlet of the hydraulic machine (FIG. 1, col. 4, lines 16-17, pressure sensor in communication with discharge line 16 for pumps 12a-f).”
.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Notzon, and in further view of Frenz (US 6,901,791).
As to claim 8, Mueller discloses “the controller (FIG. 1, control device 3)” but does not expressly disclose wherein the controller is “configured to analyze the dynamic pressure amplitudes in combination with hydraulic machine data other than the dynamic pressure amplitudes.” 
Frenz discloses “configured to analyze the dynamic pressure amplitudes in combination with hydraulic machine data other than the dynamic pressure amplitudes (FIG. 1, block 4, col. 4, lines 44-46, measured amplitude compared to threshold value that depends on pump speed; col. 3, lines 46-48).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Frenz to the system disclosed by Mueller as modified by Notzon so that the controller is configured to analyze the dynamic pressure amplitudes in combination with hydraulic machine data other than the dynamic pressure amplitudes such as pump speed data.  The motivation to configure the controller (e.g., control device 3) to analyze the dynamic 

As to claim 19, neither Mueller nor Notzon expressly teaches “wherein analyzing comprises analyzing the dynamic pressure amplitudes in combination with hydraulic machine data other than the dynamic pressure amplitudes.” 
Frenz discloses “wherein analyzing comprises analyzing the dynamic pressure amplitudes in combination with hydraulic machine data other than the dynamic pressure amplitudes (FIG. 1, block 4, col. 4, lines 44-46, measured amplitude compared to threshold value that depends on pump speed; col. 3, lines 46-48).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Frenz to the system disclosed by Mueller as modified by Notzon so that the controller is configured to analyze the dynamic pressure amplitudes in combination with hydraulic machine data other than the dynamic pressure amplitudes such as pump speed data.  The motivation to configure the controller (e.g., control device 3) to analyze the dynamic pressure amplitudes in combination with pump speed would have been to generate threshold values that are more accurate in terms of accounting for pumps having potentially variable speeds.

As to claim 20, Frenz discloses “wherein the hydraulic machine data other than the dynamic pressure amplitudes comprises at least one of hydraulic machine temperature, fluid (FIG. 1, block 4, col. 4, lines 44-46, measured amplitude compared to threshold value that depends on pump speed; col. 3, lines 46-48).”

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Notzon, and in further view of Billing (US 2017/0241414).
As to claim 11, Mueller teaches “the controller (FIG. 1, control device 3),” “amplitudes of the dynamic pressure signals (FIG. 1, [0032]).” 
Notzon teaches “non-pumping frequencies (FIG. 4, spectrum contrasting with FIG. 3 spectrum as having raised amplitude components at frequencies between fundamental frequency harmonics F0, F2, etc.).” 
Neither Mueller nor Notzon teaches “wherein the controller is configured to: trend the amplitudes of the dynamic pressure signals at non-pumping frequencies over time; compare the trended values to a threshold level; and conclude the hydraulic machine is damaged or worn when the trended dynamic pressure amplitudes exceed a prescribed threshold level.”
Billing teaches “wherein the controller (FIG. 1, controller 106) is configured to: trend the” “signals” “over time (FIG. 5, block 508; [0039], controller 106 determines rate of change of a monitored operating parameter); compare the trended values to a threshold level (FIG. 6, block 510; [0039], controller 106 compares the determined rate of change with a second threshold); and conclude the hydraulic machine is damaged or worn when the trended” [signals] “exceed a prescribed threshold level (FIG. 5, block 512, [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to combine the teachings of Billings with Mueller as modified by Notzon such that the controller 

As to claim 24, Mueller teaches “amplitudes of the dynamic pressure signals (FIG. 1, [0032]).”
Notzon teaches “non-pumping frequencies (FIG. 4, spectrum contrasting with FIG. 3 spectrum as having raised amplitude components at frequencies between fundamental frequency harmonics F0, F2, etc.).” 
Neither Mueller nor Notzon teaches “trending the” “signals” “over time; comparing the trended values to threshold levels; and concluding the hydraulic machine is damaged or worn when the” “trend over prescribed threshold levels.”
Billing teaches “trending the” “signals” “over time (FIG. 5, block 508, [0039], controller 106 determines rate of change of an monitored operating parameter); comparing the trended values to threshold levels (FIG. 6, block 510, [0039], controller 106 compares the determined rate of change with a second threshold); and concluding the hydraulic machine is damaged or worn when the” [signals] “trend over prescribed threshold levels (FIG. 5, block 512, [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to combine the teachings of Billings with Mueller as modified by Notzon such that the controller .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Notzon, and in further view of Atsushi (JP 2000241306).
As to claim 17, Mueller discloses “obtaining the pressure signals ([0029]).” 
Neither Mueller nor Notzon explicitly teach wherein obtaining the pressure signals is “performed during periods of steady-state hydraulic machine operation.”
Atsushi teaches “performed during periods of steady-state hydraulic machine operation (page 4 of translation, second paragraph beginning with “[a]ccording to a sixth aspect…”, pump operating variable is fixed during diagnosis).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Atsushi to the system disclosed by Mueller and modified by Notzon such that pressure signal collection components of Mueller’s disclosed system (e.g., pressure sensor 2 and/or control device 3 implements “obtaining the pressure signals is performed during periods of steady-state hydraulic machine operation.”  The motivation would have been to improve the precision and accuracy of the subsequent pressure signal analysis by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./             Examiner, Art Unit 2863                                                                                                                                                                                           
/TARUN SINHA/             Primary Examiner, Art Unit 2863